Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al. (U.S. Patent Application Publication No. 2018/0061121), referred herein as Yeoh, in view of Neuman (U.S. Patent Application Publication No. 2009/0195641), referred herein as Neuman.
Regarding claim 1, Yeoh teaches a graphics processing apparatus (fig 4) comprising: an image rendering circuit to render left and right image frames to be viewed by a user's left and right eyes, respectively (figs 28, blocks 3022 and 3024; para 129, lines 5-8); one or more display buffers to store image frames rendered by the image rendering circuit (para 84; para 87, the last 11 lines); and a time warping circuit to perform time warping operations on image frames stored in the one or more display buffers, a time warping operation to transform an image frame in accordance with current sensor data provided from a user/eye tracking module (para 52, lines 1-5; paras 53 and 54; para 71, lines 1-6; para 72, lines 1-14), the time warping circuit to alternate between time warping a left image frame and a right image frame to be viewed by the user's left and right eyes, respectively (fig 28, blocks 3030 and 3022; para 129, lines 8-11; para 130, lines 1-7); wherein a time warped image frame is displayed for the user's right eye or a time warped image frame is displayed for the user's left eye (fig 28, blocks 3018 and 3020; para 129, the last 6 lines; para 130, lines 7-13).
Yeoh does not explicitly teach the apparatus, wherein when a time warped image frame is displayed for the user's right eye, a non-warped rendered image is displayed for the user's left eye, and wherein when a time warped image frame is displayed for the user's left eye, a non-warped rendered image is displayed for the user's right eye.
Neuman teaches a graphics processing apparatus comprising an image rendering circuit to render left and right eye image frames to be viewed by a user’s left and right eyes, respectively, memory to store the image frames, and a time warping circuit to perform time warping operations on stored image frames (para 24, lines 1-2 and 12-25; para 25, lines 1-12; para 36, lines 1-9), wherein when a time warped image frame is displayed for the user's right eye, a non-warped rendered image is displayed for the user's left eye, and wherein when a time warped image frame is displayed for the user's left eye, a non-warped rendered image is displayed for the user's right eye (para 43, the last 6 lines; para 44).  It would have been obvious to one of ordinary skill in the art to utilize such a time warping procedure because as taught by Neuman, this provides a discrepancy between the left and right eye images that can create effects and artifacts that leverage the natural ability of the user’s eyes to fuse the images to create a high-quality immersive experience (see, for example, Neuman, para 9).
Regarding claim 2, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 1 further comprising: a depth buffer to store depth data associated with one or more objects in the image frame, wherein the time warping circuit is to perform the time warping operations in accordance with the depth data (Yeoh, para 112, the last 7 lines; para 120, lines 10-19).
Regarding claim 3, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 2 wherein the current sensor data comprises coordinate data indicating a current orientation of the user's head and/or a current gaze of the user's eyes (Yeoh, para 52, lines 1-5; paras 53 and 54; para 72, lines 1-14).
Regarding claim 4, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 3 further comprising: a head mounted display comprising a left display to display the left image frames and a right display to display the right image frames, the user/eye tracking module mounted on the head mounted display (Yeoh, figs 2 and 3B; para 46, lines 1-8; para 52, lines 1-5; para 53).
Regarding claim 5, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 1 wherein the time warping module is to alternate between time warping the left image frame and the right image frame at a specified frame rate (Yeoh, fig 28; para 114, the last 5 lines; para 129, lines 8-11; para 130, lines 1-7; Neuman, para 38, lines 7-16).
Regarding claims 9-13, the limitations of these claims substantially correspond to the limitations of claims 1-5, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claims 17-21, the limitations of these claims substantially correspond to the limitations of claims 1-5, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Neuman, and further in view of Kakarlapudi (U.S. Patent Application Publication No. 2018/0144437), referred herein as Kakarlapudi.
Regarding claim 6, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 1 wherein the image rendering circuit processes raster images (Yeoh, para 92).
Yeoh in view of Neuman does not explicitly teach that the image rendering circuit comprises a rasterization pipeline including a vertex shader, a geometry shader and a rasterizer.
Kakarlapudi teaches an apparatus comprising an image rendering circuit to render left and right images, storage to store the images, and a time warping circuit to perform time warping on the images (para 177; para 196, lines 1-9; paras 226 and 229), wherein the image rendering circuit comprises a rasterization pipeline including a vertex shader, a geometry shader and a rasterizer (fig 2; para 9, lines 1-4).  It would have been obvious to one of ordinary skill in the art to utilize such a pipeline because as taught by Kakarlapudi, this provides a highly efficient processing architecture that reduces processing resource requirements while maintaining high-quality rendering output, which is particularly advantageous in time-warp processing applications (see, for example, Kakarlapudi, para 197, lines 1-9; para 198).
Regarding claims 14 and 22, the limitations of each of these claims substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Neuman, and further in view of Lawson et al. (U.S. Patent Application Publication No. 2017/0018121), referred herein as Lawson.
Regarding claim 7, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 1, but does not explicitly teach the apparatus, wherein the image rendering circuit comprises a ray tracing-based pipeline including ray generation circuitry, ray traversal circuitry, and ray intersection circuitry.
Lawson teaches a graphics processing apparatus comprising an image rendering circuit for rendering left and right eye image frames, and a warping circuit to perform warping on the image frames in accordance with current sensor data provided from a user tracking module (para 95, lines 1-14; para 134, lines 1-10; para 136, lines 1-3 and the last 15 lines), wherein the image rendering circuit comprises a ray tracing-based pipeline including ray generation circuitry, ray traversal circuitry, and ray intersection circuitry (para 129, the last 19 lines).  It would have been obvious to one of ordinary skill in the art to utilize ray circuitry because as taught by Lawson, this provides high quality rendering while reducing potential processing latency (see, for example, Lawson, para 39 and para 129, lines 10-15)
Regarding claims 15 and 23, the limitations of each of these claims substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Neuman, and further in view of Nguyen et al. (U.S. Patent No. 8,872,896), referred herein as Nguyen.
Regarding claim 8, Yeoh in view of Neuman teaches the graphics processing apparatus as in claim 1 wherein the one or more display buffers store left and right image frames (Yeoh, para 84; para 87, the last 11 lines), the time warping circuit to alternate between warping image frames from the one or more display buffers (Yeoh, para 129, lines 8-11; para 130, lines 1-7).
Yeoh in view of Neuman does not explicitly teach that the one or more display buffers comprise a first front buffer to store left image frames and a second front buffer to store right image frames, and processing image frames from the first and second front buffers.
Nguyen teaches a graphics processing apparatus comprising an image rendering circuit for rendering left and right eye image frames (col 2, lines 52-67), and further comprising one or more display buffers to store the frames that comprise a first front buffer to store left image frames and a second front buffer to store right image frames, and processing image frames from the first and second front buffers (fig 2; col 4, lines 35-43 and 51-62).  It would have been obvious to one of ordinary skill in the art to utilize such buffers because as taught by Nguyen, this helps manage the timing of the storage and retrieval of the left and right image frames such that proper synchronization of the displayed images can be achieved (see, for example, Nguyen, col 4, lines 9-18).
Regarding claims 16 and 24, the limitations of each of these claims substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.

Claims 25-31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Shu et al. (U.S. Patent Application Publication No. 2015/0130820), referred herein as Shu.
Regarding claim 25, Yeoh teaches a graphics processing apparatus (fig 4) comprising: an image rendering circuit to render left and right image frames to be viewed by a user's left and right eyes, respectively (figs 28, blocks 3022 and 3024; para 129, lines 5-8); one or more display buffers to store image frames rendered by the image rendering circuit (para 84; para 87, the last 11 lines); and a time warping circuit to perform time warping operations on image frames stored in the one or more display buffers, a time warping operation to transform an image frame in accordance with current sensor data provided from a user/eye tracking module (para 52, lines 1-5; paras 53 and 54; para 71, lines 1-6; para 72, lines 1-14); a frame selection circuit to determine whether to select a first frame currently being rendered or to perform a time warp operation on a second previously rendered frame to display on a left or right display, wherein the frame selection circuit makes the determination based on a first time of rendering of the first frame and a second time of performing the time warp operation on the second frame (fig 28, blocks 3030 and 3022; para 129, the last 12 lines; para 130, lines 1-13).
Yeoh does not explicitly teach the apparatus, wherein the determination is based on an amount of time to complete the rendering and an amount of time to perform the operation.
Shu teaches a graphics processing apparatus comprising an image rendering circuit to render first and second frames to be viewed by a user, a circuit to perform a processing operation on the frames, and a frame selection circuit to determine whether to select a first frame and its rendering path or a second frame and its processing path (fig 1; para 13, lines 1-4 and the last 7 lines; para 14, lines 1-8), wherein the determination is based on an amount of time to complete the rendering and an amount of time to perform the operation (para 16, lines 1-7 and the last 3 lines; para 17, the last 8 lines; para 18).  It would have been obvious to one of ordinary skill in the art to consider the amount of time to render and process frames as a basis for the selection because as taught by Shu, this facilitates selection the optimal rendering scenario that makes the most efficient use of processing resources (see, for example, Shu, para 2 and para 13, lines 4-11).
Regarding claim 26, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 25 wherein if the first amount of time is less than the second amount of time, then the frame selection circuit is to select the first frame to be displayed (Shu, para 16, the last 3 lines; para 17, the last 8 lines; paras 18 and 20).
Regarding claim 27, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 26 wherein if the first amount of time is greater than the second amount of time, then the frame selection circuit is to select the second frame to be displayed following a time warp of the second frame (Shu, para 16, the last 3 lines; para 17, the last 8 lines; paras 18 and 20).
Regarding claim 28, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 27 wherein the time to perform the time warp operation comprises a known, fixed value (Yeoh, para 72, lines 1-14; Shu, paras 20 and 21).
Regarding claim 29, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 28 further comprising: a depth buffer to store depth data associated with one or more objects in each image frame, wherein the time warping circuit is to perform the time warping operations in accordance with the depth data (Yeoh, para 112, the last 7 lines; para 120, lines 10-19).
Regarding claim 30, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 29 wherein the current sensor data comprises coordinate data indicating a current orientation of the user's head and/or a current gaze of the user's eyes (Yeoh, para 52, lines 1-5; paras 53 and 54; para 72, lines 1-14).
Regarding claim 31, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 30 further comprising: a head mounted display comprising a left display to display the left image frames and a right display to display the right image frames, the user/eye tracking module mounted on the head mounted display (Yeoh, figs 2 and 3B; para 46, lines 1-8; para 52, lines 1-5; para 53).
Regarding claim 35, the limitations of this claim substantially correspond to the limitations of claim 25; thus they are rejected on similar grounds.
Regarding claim 36, the limitations of this claim substantially correspond to the limitations of claim 25; thus they are rejected on similar grounds.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Shu, and further in view of Kakarlapudi.
Regarding claim 32, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 25 wherein the image rendering circuit processes raster images (Yeoh, para 92).
Yeoh in view of Shu does not explicitly teach that the image rendering circuit comprises a rasterization pipeline including a vertex shader, a geometry shader and a rasterizer.
Kakarlapudi teaches an apparatus comprising an image rendering circuit to render left and right images, storage to store the images, and a time warping circuit to perform time warping on the images (para 177; para 196, lines 1-9; paras 226 and 229), wherein the image rendering circuit comprises a rasterization pipeline including a vertex shader, a geometry shader and a rasterizer (fig 2; para 9, lines 1-4).  It would have been obvious to one of ordinary skill in the art to utilize such a pipeline because as taught by Kakarlapudi, this provides a highly efficient processing architecture that reduces processing resource requirements while maintaining high-quality rendering output, which is particularly advantageous in time-warp processing applications (see, for example, Kakarlapudi, para 197, lines 1-9; para 198).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Shu, and further in view of Lawson.

Regarding claim 33, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 25, but does not teach the apparatus, wherein the image rendering circuit comprises a ray tracing-based pipeline including ray generation circuitry, ray traversal circuitry, and ray intersection circuitry.
Lawson teaches a graphics processing apparatus comprising an image rendering circuit for rendering left and right eye image frames, and a warping circuit to perform warping on the image frames in accordance with current sensor data provided from a user tracking module (para 95, lines 1-14; para 134, lines 1-10; para 136, lines 1-3 and the last 15 lines), wherein the image rendering circuit comprises a ray tracing-based pipeline including ray generation circuitry, ray traversal circuitry, and ray intersection circuitry (para 129, the last 19 lines).  It would have been obvious to one of ordinary skill in the art to utilize ray circuitry because as taught by Lawson, this provides high quality rendering while reducing potential processing latency (see, for example, Lawson, para 39 and para 129, lines 10-15)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, in view of Shu, and further in view of Nguyen.
Regarding claim 34, Yeoh in view of Shu teaches the graphics processing apparatus as in claim 25 wherein the one or more display buffers store left and right image frames (Yeoh, para 84; para 87, the last 11 lines).
Yeoh in view of Shu does not explicitly teach that the one or more display buffers comprise a first front buffer to store left image frames and a second front buffer to store right image frames.
Nguyen teaches a graphics processing apparatus comprising an image rendering circuit for rendering left and right eye image frames (col 2, lines 52-67), and further comprising one or more display buffers to store the frames that comprise a first front buffer to store left image frames and a second front buffer to store right image frames, and processing image frames from the first and second front buffers (fig 2; col 4, lines 35-43 and 51-62).  It would have been obvious to one of ordinary skill in the art to utilize such buffers because as taught by Nguyen, this helps manage the timing of the storage and retrieval of the left and right image frames such that proper synchronization of the displayed images can be achieved (see, for example, Nguyen, col 4, lines 9-18).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akenine-Moller (U.S. Patent Application Publication No. 2018/0081429); Virtual reality/augmented reality apparatus and method.
Mierle (U.S. Patent Application Publication No. 2017/0243324); Separate time-warping for a scene and an object for display of virtual reality content.
Kass (U.S. Patent Application Publication No. 2017/0272729); Wide baseline stereo for low-latency rendering.
Zhang (U.S. Patent No. 10,726,811); Electronic devices with displays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613